FILED
                              NOT FOR PUBLICATION                          DEC 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

ALEJANDRO BAEZ-OROZCO,                           No. 13-71152

               Petitioner,                       Agency No. A096-866-243

 v.                                              MEMORANDUM*

LORETTA LYNCH, Attorney General

               Respondent.

                        On Petition for Review of an Order of
                         The Board of Immigration Appeals

                             Submitted December 11, 2015 **
                                 Pasadena, California

Before:        GOULD and BERZON, Circuit Judges, and ZOUHARY,*** District
               Judge.


      Alejandro Baez-Orozco challenges the decision of the Board of Immigration

Appeals (“BIA”) affirming the Immigration Judge’s denial of his application for




          *  This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***   The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
adjustment of status. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      The BIA reasonably concluded Baez’s prior drug convictions retained their

immigration consequences because they were expunged under a rehabilitative statute,

Cal. Penal Code § 1210.1. See Ramirez-Castro v. INS, 287 F.3d 1172, 1174 (9th Cir.

2002) (“For immigration purposes, a person continues to stand convicted of an offense

notwithstanding a later expungement under a state’s rehabilitative law.”). The statute

under which Baez obtained relief requires completion of a drug treatment program and

substantial compliance with the conditions of probation, and leaves in place a number

of civil disabilities. Although Baez’s convictions were dismissed, that dismissal “does

not reflect a judgment about the merits of the underlying adjudication of guilt.” In re

Marroquin-Garcia, 23 I. & N. Dec. 705, 713–14 (BIA 1997; A.G. 2005).

      Baez also fails to distinguish Cal. Penal Code § 1210.1 from a similar statute

this Court has previously recognized as rehabilitative, Cal. Penal Code § 1203.4. See

Ramirez-Castro, 287 F.3d at 1175–76; see also Marroquin-Garcia, 23 I. & N. Dec.

at 713–14. Because Baez continues to stand convicted of his offenses for immigration

purposes, he was properly found ineligible for a status adjustment.

      DENIED.




                                          2